ITEMID: 001-90025
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: COLLINGBORN v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant is a British national. He was born in 1933 and lives in Gosport, Hampshire. The United Kingdom Government (“the Government”) were represented by their Agent, Ms E. Willmott, of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 7 March 1990 at the age of 65. She had been in receipt of a retirement pension for over five years. He made a first enquiry in 1991 to the Department of Social Security about inheriting part of his wife’s pension, and received a negative response. He reached State pension age in January 1998. He made further enquiries over the period 2001-2003 about the possibility of receiving additional pension on the basis of the social security contributions paid by his wife, and submitted a claim for bereavement benefits on 2 October 2003. The claim was rejected by the Benefits Agency on 9 October 2003. The applicant appealed, and expressly raised the issue of inherited pension. By a decision of 12 February 2004, the Social Security Appeals Tribunal (SSAT) upheld the Benefits Agency’s decision regarding bereavement benefits. It did not address the applicant’s claim for inherited pension, as this matter had not been part of the decision under appeal. The applicant sought leave to appeal to the Social Security Commissioners. This was refused by a decision of the Commissioner of 18 May 2004, who held that the inherited pension issue had not been before the SSAT, which had therefore lacked jurisdiction to consider it. The applicant applied for permission to seek judicial review of the Commissioner’s decision. Permission was refused by Mr Justice Mitting on 18 October 2004, who observed that the Commissioners had been bound to refuse leave to appeal. He noted that the correct course of action for the applicant seemed to be to make a clear, separate claim for inherited pension. The applicant made a separate claim for inherited pension on 7 March 2006. He was informed by the Pension Service, in a letter dated 23 March 2006, that his pension could not be increased. His subsequent appeal was held to be inadmissible. The SSAT informed him that since the relevant decision in his case dated from 7 November 1997, his appeal was out of time.
The possibility of obtaining a higher retirement pension was introduced by the National Insurance Act 1959. This made provision for the payment of extra social security contributions by employees, entitling them to receive Graduated Retirement Pension (GRB) along with the basic State contributory pension. Where a married man who had paid such extra contributions died, his widow was entitled to receive an additional pension equal to half the rate of the deceased’s GRB. This was payable immediately if the widow had already reached pensionable age, or upon reaching pensionable age, as long as she had not remarried. The scheme thus afforded some additional financial protection for widows in old age. Subsequent legislative reform ended the payment of graduated contributions in April 1975. The right of widows already receiving part of their husband’s GRB, or to receive it when they reached pensionable age, was preserved. GRB was replaced by State Earnings-Related Pension Scheme (SERPS), introduced by the Pensions Act 1975. This too provided for widows to inherit part of the pension earned by their husbands.
The right of widowers to inherit part of the additional pension earned by their wives took effect on 5 April 1979. Men widowed after that date could receive a higher pension on condition that their wives had satisfied the prescribed conditions and that both husband and wife had attained pensionable age at the time of bereavement, a condition that did not apply to widows. The social security position of widowers was generally improved as of 9 April 2001, from which date they became entitled, in principle, to an identical suite of bereavement benefits to widows (for details of the relevant legislative provisions, see Runkee and White v. the United Kingdom, nos. 42949/98 and 53134/99, §§ 18-20, 10 May 2007). This group of widowers may inherit additional pension under the same conditions as widows. According to the Government, Parliament opted to achieve full equalisation in relation to inherited additional pension in stages. This will take effect on 6 April 2010. All widowers who reach pensionable age after that date, irrespective of when their wives died, will be able to claim additional pension on the basis of the social security contributions paid by the latter. This change will not, therefore, affect the applicant.
